DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/12/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-3, 7-8 (9) are objected to because of the following informalities:  Applicant is not using proper punctuations to denote a bone fide end to a claim.  Numerous punctuations are present in claims. However, as Examiner understand the gist of Applicant’s intent and to advance prosecution of case on merits, it has been as a comma.
Claim 8 is believed to depend on claim 7 since it refers to an external rotor (instead of currently depending on claim 1 referring to an internal rotor).
Last paragraph is assumed to be missing claim 9 (it is not numbered – merely a paragraph). To advance prosecution of case on merits, Examiner interprets it to be claim 9 depending on claim 7 as it refers to an external rotor (claim 1 refers to an internal rotor). Appropriate corrections are required. See 37 CFR 1.75.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 4-7,9 are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine et al. (US 2005/0035673).
Regarding claim 1, Lafontaine et al. discloses:
An internal rotor electric motor (paras 5,14) comprising: 
a. a housing (128, Fig 2) with a first end and a second end (ends by 122 in Fig 2); 
b. a cylindrical stator (14, Figs 3 and 4A-C) including: 
i. an outer circular core back (340, Fig 4); 
ii. teeth (402) supported by the outer circular core back (340) extending inwardly from the outer circular core back and circumferentially spaced around the stator (114), the teeth having concave inner ends that define a circular opening (Fig 4C); 
iii. electromagnetic coils (claim 46) wound around the teeth (coils 330 wound around teeth 402 and inserted in slots 404), the electromagnetic coils energized to create a rotating magnetic field at the convex outer ends of the teeth (paras 3,79, Figs 3-4C); and
iv. axially oriented air passages between the magnetic coils (gaps between windings 332, Fig 3, para 127)
c. an rotor (112, Fig 3) mounted on a shaft (110) for rotation and positioned within the circular opening of the stator (114); and 
d. an air management system including: 
i. an impeller fan (126, Fig 3, paras 135,136) with radially extending planar fan blades (better seen by numeral 910 in Fig 9A) attached to the shaft (110) for rotation with the shaft; 
ii. air inlets circumferentially spaced around the housing adjacent the first end of the housing (340,346-348, end plate 122, para 130); 
iii. radially oriented air passages extending from the air inlets to the impeller fan (airflow 910,902, Fig 9A); 
iv. the axially oriented air passages for receiving air drawn by the impeller fan (406, 914, Fig 9A); and 
v. air outlets connected to the axially oriented air passages for receiving air from the axially oriented air passages and axially exhausting air through the second end of the housing (136 connected to 406 via 914, Fig 9A).
Lafontaine et al. discloses the invention as discussed above, but in different embodiments. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings Lafontaine et al. to construct eh device as discussed above.
The motivation to do so would depend on desired level of cooling for the apparatus (para 28).

Regarding claim 4, Lafontaine et al. discloses:
An internal rotor for an electric motor (paras 5,14) comprising a hub (120) for supporting circumferentially spaced steel laminates (paras 15,88, Fig 3-4C), rectangular shaped permanent magnets (Fig 4G) positioned in gaps between adjacent steel laminates (para 88), and wedge-shaped permanent magnets (318, Fig 4C) positioned radially between the steel laminates and the hub (128).
Lafontaine et al. discloses the invention as discussed above, but in different embodiments. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings Lafontaine et al. to construct the device as discussed above.
The motivation to do so would depend on desired level of cooling for the apparatus (para 28).

Regarding claim 5/4, Lafontaine et al. discloses the selection of different types of magnets (para 84) made of various materials, based on cost and desired flux density.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Lafontaine et al. wherein the rectangular magnets are ferrite magnets and the wedge-shaped magnets are ferrite magnets.
The motivation to do so would be based on cost and desired flux density (para 84).

Regarding claim 6/4, Lafontaine et al. discloses the selection of different types of magnets (para 84) made of various materials, based on cost and desired flux density.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Lafontaine et al. wherein the rectangular magnets are neodymium magnets (para 84) and the wedge-shaped magnets are ferrite magnets.
The motivation to do so would be based on cost and desired flux density (para 84).

Regarding claim 7, Lafontaine et al. discloses:
An external rotor electric motor (para 14) comprising: 
a. a housing (128, Fig 2) with a first end and a second end (ends by 122 in Fig 2); 
b. a cylindrical stator (14, Figs 3 and 4A-C) including: 
i. a stator hub (340, Fig 4A); 
ii. teeth (402) supported by the stator hub (340) extending outwardly from the stator hub and circumferentially spaced around the stator (114), the teeth having convex outer ends that define a circular periphery (Fig 4C); 
iii. electromagnetic coils (claim 46) wound around the teeth (coils 330 wound around teeth 402 and inserted in slots 404), the electromagnetic coils energized to create a rotating magnetic field at the convex outer ends of the teeth (paras 3,79, Figs 3-4C); and
iv. axially oriented air passages between the magnetic coils (gaps between windings 332, Fig 3, para 127)
c. an external rotor (112, Fig 3) mounted on a shaft (110) for rotation and with a cylindrical rotor shell positioned around the periphery of the stator and with circumferentially spaced air outlets (space between magnets 318 in Fig 3); and 
d. an air management system including: 
i. an impeller fan (126, Fig 3, paras 135,136) with radially extending planar fan blades (better seen by numeral 910 in Fig 9A) attached to the shaft (110) for rotation with the shaft; 
ii. air inlets circumferentially spaced around the housing adjacent the first end of the housing (340,346-348, end plate 122, para 130); 
iii. radially oriented air passages extending from the air inlets to the impeller fan (airflow 910,902, Fig 9A); 
iv. the axially oriented air passages for receiving air drawn by the impeller fan (406, 914, Fig 9A); and 
v. air outlets connected to the axially oriented air passages for receiving air from the axially oriented air passages and exhausting air through the air outlets (136 connected to 406 via 914, Fig 9A).
Lafontaine et al. discloses the invention as discussed above, but in different embodiments. 
However, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to combine the teachings Lafontaine et al. to construct eh device as discussed above.
The motivation to do so would depend on desired level of cooling for the apparatus (para 28).

Regarding claim 9/7, Lafontaine et al. discloses wherein the housing (128, 348, Fig 3) further includes a stator coil section (by 332B, Fig 3), wherein the stator coil section encapsulates the stator coils (322) leaving the axially oriented stator coil cooling passage between the stator coils (see space between coils 322, Fig 3).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lafontaine et al. (US 2005/0035673) in view of Bingler (US 2012/0007452).
Regarding claim 3/1, Lafontaine et al. discloses wherein the housing (128) further includes: a. a cylindrical outer shell (by 128,130); and b. a stator coil section (by 114, 332, 340), wherein the stator coil section encapsulates the stator coils (332) leaving the axially oriented stator coil cooling passage between the stator coils (space between coils 332) and the cylindrical outer shell (by 128,130). 
Lafontaine et al. do not disclose the cylindrical outer shell is plastic molded in place around the circular core back to encapsulate the stator.
Bingler teaches disclose the cylindrical outer shell is plastic molded in place around the circular core back to encapsulate the stator (paras 13, 21), for the purpose to provide a barrier and isolation.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Lafontaine et al. wherein the cylindrical outer shell is plastic molded in place around the circular core back to encapsulate the stator, as Bingler teaches.
The motivation to do so is that it would provide a barrier and isolation (para 13 of Bingler).
Allowable Subject Matter
Claims 2/1 and 8/7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 2/1 inter alia, the specific limitations of “…wherein the motor further includes an electronic controller positioned at the first end of the housing and adjacent to the radially oriented air passages….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
In claim 8/7 (since the claim as discussed above refers to an external rotor) inter alia, the specific limitations of “…wherein the motor further includes an electronic controller positioned at the first end of the housing and adjacent to the radially oriented air passages….”, in the combination as claimed are neither anticipated nor made obvious over the prior art made of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/           Primary Examiner, Art Unit 2834